While I think the judgment of the trial court should be reversed and, therefore, concur in the result of the opinion, I am unable to subscribe to the view that the portion of chapter 100 of the 1937 Session Laws, p. 406 (Rem. Rev. Stat. (Sup.), § 113-1 et seq.), authorizing the employment of investigators by prosecuting attorneys, is wholly unconstitutional.
First: The judgment should be reversed, because there is nothing in the act giving the prosecuting attorneys or the courts authority to fix the compensation *Page 393 
of the investigators. They are to be members of the staff of the prosecuting attorneys and, as such, their compensation must be fixed by the boards of county commissioners in the same manner as the salaries of other assistants and employees are fixed.
It is also to be assumed, in the absence of any controlling language in the act to the contrary, that the legislature did not intend to repeal any of the provisions of the budget law or the other statutes prescribing an orderly system of county government, and that the commissioners are not required to provide for payment of the salaries of the investigators in advance of a budget provision therefor.
Second: Whether or not it is within legislative competence to vest the investigators with authority to make arrests, is not before the court now. Issue on that question can be made when the investigators assume exercise of the power.
As I read the law, the authority given to make arrests is but an incidental function of the investigators. The appointment of investigators is authorized by prosecuting attorneys to assist them in the enforcement of the law. They are to be employees of the prosecuting attorneys' offices to perform the duties assigned to them. Even though it be incompetent for the legislature to clothe the investigators with power to make arrests, there remains, manifestly, other duties to be performed, as against which no valid legal objection on constitutional grounds can be urged.
BLAKE, J., concurs with GERAGHTY, J. *Page 394